Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-1-2008

Ford v. Panasonic Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2513




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ford v. Panasonic Corp" (2008). 2008 Decisions. Paper 925.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/925


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL


UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                           No. 07-2513




                          JASON FORD,
                       on behalf of himself
                  and all others similarly situated,
                                                 Appellant
                                   v.

     PANASONIC CORPORATION OF NORTH AMERICA;
   PANASONIC AVC NETWORKS COMPANY OF AMERICA;
PANASONIC AVC NETWORK DE BAJA CALIFORNIA S.A. DE C.V.;
                 DOES 1 THROUGH 20




          On Appeal from the United States District Court
                 for the District of New Jersey
                     (D.C. No. 05-cv-04958)
              District Judge: Hon. John C. Lifland




            Submitted Under Third Circuit LAR 34.1(a)
                         June 24, 2008

      Before: SLOVITER, BARRY, and ROTH, Circuit Judges

                       (Filed: July 1, 2008)

                               _____

                             OPINION
SLOVITER, Circuit Judge.

       Appellant Jason Ford brought a consumer class action under state law consumer

protection laws against Panasonic Corporation of North America and others (“Panasonic”

collectively) alleging that Panasonic manufactured, marketed, and sold flat screen plasma

television models as High Definition Televisions (“HDTVs”) when they were not in fact

HDTVs, which, according to the complaint, resulted in consumers paying thousands of

dollars more than they would have otherwise paid.

                                             I.

       HDTV is a digital format for broadcasting and displaying television programs.

HDTV signals are sent in a 16:9 image aspect ratio, which is meant to mimic the wide

screen format and image detail of the cinema. HDTV comes in two different types of

resolutions – 1080i and 720p – and the major television networks broadcast in both.

There are two basic components to the HDTV resolution, that is, the television must be

able to receive an HDTV signal and the television must be able to display the signal in a

high quality image. The latter component is at issue in this case.

       Panasonic filed a motion to dismiss; the District Court converted it to a motion for

summary judgment to “give both sides the opportunity to present what I know is readily

available, namely, expert testimony on these issues and I mean the issues that are

technical in nature.” Ford App. at 58. The parties each retained an industry expert to

consider whether the Panasonic televisions at issue satisfy the industry standard for being

designated HDTV, and the experts submitted their written opinions. For purposes of

                                             2
summary judgment, neither party questioned the qualifications of the other’s expert. The

District Court granted Panasonic’s motion for summary judgment.

       The Court concluded that there were no disputed issues of material fact; the only

disputed issue was a legal one, namely, what was the proper interpretation of the

Consumer Electronics Association (“CEA”) guidelines, which is the industry standard for

HDTV designation. Even though the Court allowed expert testimony, it ultimately

decided that resolving the conflicting expert testimony was unnecessary because the

opinions expressed by the experts did not reflect disagreement about material facts, but

rather a disagreement over a legal interpretation. Rather than relying upon either expert’s

conclusion, the District Court interpreted the language of the CEA, and found it clear on

its face that the phrase “capable of displaying a 16:9 image” refers to the physical shape

of the television rather than anything having to do with pixels. There was no dispute that

the relevant Panasonic televisions had a screen size of sixteen horizontal units and nine

vertical units. The Court noted that although it did not rely heavily on them, certain

Consumer Reports articles bolstered its conclusion.

       Ford timely appealed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We have plenary review of the

District Court’s grant of summary judgment. Sanford v. Stiles, 456 F.3d 298, 303 n.3 (3d

Cir. 2006). We will affirm a grant of summary judgment if there are no issues of disputed



                                             3
material fact and the moving party is entitled to judgment as a matter of law. Gilles v.

Davis, 427 F.3d 197, 203 (3d Cir. 2005).

                                            III.

       The parties agree that the CEA guidelines defining HDTV receivers control the

question whether Panasonic violated the state consumer protection laws. The CEA is the

preeminent trade association in the electronics industry with the stated purpose of

providing manufacturers and retailers with clear guidelines for advertising digital

television products to consumers. Television manufacturers have agreed to abide by the

CEA guidelines. There are no other competing or conflicting guidelines within the

industry.

       The CEA defines HDTV as “[t]he best quality digital picture, widescreen (16x9)

display with at least 720 progressively scanned lines (720p) or 1080 interlaced lines

(1080i) and Dolby digital surround sound.” Panasonic App. at 46. The CEA definition of

HDTV does not include any reference to pixels.

       Ford argues that the District Court erred in granting summary judgment to

Panasonic because each party’s expert submitted conflicting reports of their different

interpretations of the meaning of the CEA guidelines. Specifically, Ford claims the

following four issues are disputed and material facts: “(1) [w]hether Panasonic plasma

televisions purchased by Plaintiff and other members of the class are capable of

displaying a 16:9 image as required by the industry standard for HDTV established by the

CEA; (2) [w]hether pixels are relevant to the industry standard for HDTV and the 16:9

                                             4
image requirement; (3) [w]hether the 16:9 image aspect ratio is the same as or distinct

from a physical television screen measuring 16 units wide by 9 units high; and (4)

[w]hether the televisions at issue are HDTVs.” Appellant’s Br. at 19. Ford states that

“[w]ith respect to these material issues, the parties’ respective experts reached polar

opposite conclusions (PA 129-135; PA 223-248; PA 266-268), thus making summary

judgment inappropriate.” Appellant’s Br. at 19.

       We are not convinced. Although summary judgment is inappropriate where issues

of material fact are disputed by experts, see Fed. Labs., Inc. v. Barringer Research Ltd.,

696 F.2d 271, 275 (3d Cir. 1982), the disputed issues in this case were issues of legal

interpretation, not of facts, as the District Court ably recognized. That each of the

disputed issues listed above has been framed as a disputed issue of fact does not

necessarily make it so. The Court acknowledged that if the qualified experts had disputed

operative facts that controlled the outcome of the case it would have been “forced to deny

summary judgment.” Ford App. at 89. But the Court stated that “what we have here is a

dispute between well qualified experts as to the meaning of a few words in the Consumer

Electronics Association guidelines.” Ford App. at 89-90.

       Therefore, the Court undertook to determine whether there was any ambiguity in

the CEA guidelines, in which case there may have been a colorable factual dispute for the

experts to resolve, or whether the language at issue was subject to only one reasonable

interpretation, in which case summary judgment would be proper. Cf. Arnold M.

Diamond, Inc. v. Gulf Coast Trailing Co., 180 F.3d 518, 521 (3d Cir. 1999) (stating that

                                              5
summary judgment can be granted on issue of contract interpretation if contractual

language “is subject to only one reasonable interpretation”); Wilson v. U.S. Parole

Comm’n, 193 F.3d 195, 198 (3d Cir. 1999) (explaining that when statute is clear and

unambiguous on its face, a court must give it its plain and ordinary meaning and “enforce

it according to its terms”).

       We find no error with the District Court’s analysis. The Court first resolved that

the CEA guidelines were the operative standard, because they formed the basis of Ford’s

complaint, and both parties agreed that they controlled. The Court then analyzed whether

there was a disputed issue of fact with respect to the meaning of the guidelines. It

concluded that there was not, because the guidelines were clear on their face and thus

subject to only one reasonable interpretation. In light of that conclusion, there was no

need to resolve the dispute between the experts because their opinions did not pertain to

any operative facts but rather presented two different interpretations of the language at

issue – a purely legal issue.

       Indeed, the CEA guidelines make no reference to pixels, but rather require that an

HDTV have a widescreen (16x9) display with the requisite scanned or interlaced lines

(720p or 1080i). On its face, the requirement of a widescreen (16x9) display refers to the

physical dimension of the screen. That conclusion is bolstered by the use of “widescreen”

before the numerical value 16x9 and no specific requirement as to pixel size. To adopt

Ford’s theory that the guidelines refer to pixel size, we would have to read a requirement



                                             6
into the guidelines that is not present on their face. Because the language is clear on its

face, it would be inappropriate to consider extrinsic evidence, such as expert opinions, to

interpret the guidelines.1 The parties did not dispute that the television at issue met the

16x9 widescreen requirement as applying to the physical dimensions of the screen. Thus,

the Court was correct in ruling that it was unnecessary to resolve the dispute between the

two qualified experts.

       Ford argues that summary judgment was inappropriate because the parties’ experts

disputed the meaning and satisfaction of an industry standard or definition. But that

argument misses the point. The parties agreed that the CEA guidelines were the operative

industry standard or definition, not that an expert opinion was needed to distill an industry

standard where one was not already readily available. It is a fundamental principle of

contract interpretation that no extrinsic evidence regarding an industry standard is

necessary if the language at issue is clear on its face; the same principle applies here.

Here, the experts’ dispute was irrelevant, as the District Court noted, because the experts

were offering their interpretations about what the guidelines meant, which interpretation a

court may just as easily undertake to carry out without the assistance of expert testimony.




                    1
                      Ford argues that the Court should not have considered
             certain excerpts from Consumer Reports in making its decision.
             The Court explicitly stated that it did not “rely heavily upon them.”
             Ford App. at 93. Rather, the Consumer Reports articles simply
             provided another perspective that the CEA guidelines were clear on
             their face and did not refer to pixels.

                                              7
                                    IV.

For the above-stated reasons, we will affirm the judgment of the District Court.




                                      8